Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 14-15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilcoxon (US 3,039,078 A), and further in view of Jensen (2013, Sonar stabilization).
Regarding claims 1 and 14, Wilcoxon teaches a sonar assembly comprising:
a transducer housing [fig. 1 shows sound transducer #18 surrounded by sonar dome #20 and sound transparent window #22];
at least one mounting feature for fixedly mounting the transducer housing in a fixed orientation to the watercraft or a trolling motor configured for attachment to the watercraft [col. 5:55-65 The instant invention provides a relatively simple and reliable means for maintaining the beam produced by a depth sounding transducer in a vertical plane in spite of pitch and/or roll of the ship upon which the transducer is mounted];
at least one transducer configured to transmit one or more sonar beams into an underwater environment, wherein the at least one transducer is positioned and oriented within the transducer housing such that the at least one transducer is configured to transmit the one or more sonar beams 
a gyroscope configured to measure angular velocity associated with the at least one transducer [col. 6:5-15 a sound beam producing transducer affixed to the lower end of said shaft, outside said hull; a gyroscope mounted on the innermost end of said shaft and adapted to move with said shaft, said gyroscope having a preset neutral position, said gyroscope having means for producing an electrical output signal in response to movement of said gyroscope from said neutral position upon movement of said vertical shaft; col. 5:10-20 In the case of ship roll, the shaft 12 and gyro housing tilt to one side in such a manner as to produce a signal on the potentiometer pick-off corresponding to the number of degrees of roll.];
determine orientation data associated with the at least one transducer based on the [angle] measured by the gyroscope [col. 1:55-70 Fluid is allowed to flow into the hydraulic actuator until the armature thereof has moved the transducer carrying shaft to a vertical position so as to correct for the roll of the ship; movement is halted at such time due to the restoration of the gyro to a vertical position thereby terminating the correction signal from such gyro.];
determine if the orientation data corresponds to the at least one transducer being in a desired orientation, wherein the desired orientation is constant and fixed relative to the watercraft or the trolling motor to which the transducer housing is mounted [col. 1:55-70 It is pointed out that pitch correction is made in the same manner as roll correction, there being a signal output from the gyro 
cause an alert in response to the at least one transducer not being in the desired orientation [col. 5:25-35 It is emphasized that once the shaft 12 is restored to a vertical position, either after ship roll or pitch, the signal output from the respective potentiometers on the gyro of course drops to zero, causing the particular servo valve, either 26 or 28 to assume its normally closed posi tion, with b].
Wilcoxon teaches a gyroscope which produces an angle output … and yet Jensen teaches a processor; and a memory including computer program code configured to, when executed on the processor, cause the processor to obtain orientation data/angular velocity with the gyroscope [title Attitude Estimation for Motion Stabilization in Sonar Systems; pg. 11 angular velocity convention; sec. 1.2 Both accelerometers and gyroscopes have been adopted as MEMS devices.; sec. 1.3 The sensors should be put together in such a way that the motion recorded by that system can be meaningfully used by a sonar system or stored on a computer for later processing.; sec. 2.4.3 magnetometer; sec. 2.5.2 MEMS gyroscope; pg. 38 After testing the accelerometers, we concluded that we needed a gyroscope to combine with an accelerometer to calculate reliable pitch and roll angles. We acquired a gyroscope, the IMU3000 from Invensense, and began testing this sensor.].
It would have been obvious to substitute the angle gyroscope of Wilcoxon, with the angular velocity gyroscope and processor of Jensen so angular displacement may be derived from angular rate of change/velocity (i.e., degs obtained from degs/sec) (Jensen) [pg. 12, top of page].
Regarding claim 2, Wilcoxon as modified by Jensen teaches the sonar assembly of claim 1, wherein the gyroscope comprises a first portion of a microelectromechanical system (MEMS) [sec. 1.5 IMU/AHRS units contain accelerometer, gyroscope, magnetometer, and sometimes pressure/altimeter sensors].
Regarding claim 3, Wilcoxon as modified by Jensen teaches the sonar assembly of claim 2 further comprising: an accelerometer, wherein the accelerometer comprises a second portion of the MEMS [sec. 1.5 IMU/AHRS units contain accelerometer, gyroscope, magnetometer, and sometimes pressure/altimeter sensors].
Regarding claim 4, Wilcoxon as modified by Jensen teaches the sonar assembly of claim 3 further comprising: a magnetometer, wherein the magnetometer comprises a third portion of the MEMS [sec. 1.5 IMU/AHRS units contain accelerometer, gyroscope, magnetometer, and sometimes pressure/altimeter sensors].
Regarding claims 6 and 17, Wilcoxon as modified by Jensen also teaches the sonar assembly of claim 1, wherein the memory and the computer program code are further configured to cause the processor to: determine an orientation correction based on a difference between the orientation data and a reference orientation, wherein the reference orientation corresponds to the at least one transducer being in the desired orientation [pg. 27 Another concept in gyroscope technology is drift, which is not to be confused with bias. In this project we will use bias to mean a non-zero measurement when a gyroscope or a accelerometer is at rest. By drift, we will mean the divergence from the reference direction over time.; pg. 66 A servo will react to a PWM-pulse by trying to set the servo shaft to an angle based on the length of the pulse. Commonly servos expect a 20mS repetition rate, with a pulse length between 1mS and 2mS where 1.5mS is the neutral position.].
Regarding claims 7 and 18, Wilcoxon as modified by Jensen also teaches the sonar assembly of claim 6, wherein the memory and the computer program code are further configured to cause the processor to: cause the sonar transducer to be re-positioned to the reference orientation based on the orientation correction [pg. 27; pg. 66].
Regarding claim 8, Wilcoxon as modified by Jensen also teaches the sonar assembly of claim 1, further comprising an accelerometer associated with the at least one transducer [sec. 1.2 Both accelerometers and gyroscopes have been adopted as MEMS devices].
Regarding claim 15, Wilcoxon as modified by Jensen also teaches the marine electronics system of claim 14, wherein the transducer housing further comprises an accelerometer and a magnetometer, and wherein the gyroscope, the accelerometer, and the magnetometer comprise portions of a microelectromechanical system (MEMS) [sec. 1.5 IMU/AHRS units contain accelerometer, gyroscope, magnetometer, and sometimes pressure/altimeter sensors].

Claims 5 and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilcoxon (US 3,039,078 A) and Jensen (2013, Sonar stabilization) as applied to claim 1 above, and further in view of Vannucci (US 2008/0223131 A1).
Regarding claims 5 and 16, Wilcoxon does not explicitly teach … and yet Pope teaches the sonar assembly of claim 1, wherein the gyroscope is mounted to the same printed circuit board (PCB) assembly as the at least one transducer [0113 We can combine the functionality of transducers 170 with that of sensors 110 or the sensor/drivers 113. For example, the system can include a single type of remote sensor/driver/transducer that incorporates, on the same circuit board, a piezoelectric transducer for producing ultrasonic pulses, a microphone, gyroscopes and accelerometers. Such a unit can perform the functions of both transducers 170 and sensors 110 
It would have been obvious to arrange the sensors of Wilcoxon, with sonic transducer and gyroscopes integrated on the same circuit board as taught by Vannucci because it is obvious to integrate separate parts.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilcoxon (US 3,039,078 A) and Jensen (2013, Sonar stabilization) as applied to claim 8 above, and further in view of Synder (US9767625B1).
Regarding claims 9 and 19, Wilcoxon does not explicitly teach … and yet Synder teaches the sonar assembly of claim 8, wherein the memory and the computer program code are further configured to cause the processor to: receive acceleration data from the accelerometer associated with the at least one transducer; and determine if the acceleration data exceeds a predetermined strike threshold [col. 5:25-40 Vehicle 210 may be , for example , an automobile , motor cycle , scooter, bus, recreational vehicle, boat, or other crash detection. vehicle for which sensor or crash data may be collected and the data collected by the mobile device 216 may be analyzed  abstract Systems and methods are disclosed for determining whether or not a crash involving a vehicle has occurred. The acceleration of the vehicle may be measured using, for example, an accelerometer of a mobile device, which may be located inside the vehicle. The system may determine the magnitude of each accelerometer measurement and whether the magnitude exceeds one or more acceleration magnitude thresholds. The system may also determine the number of accelerometer events within a time window and whether the number exceeds one or more count thresholds. The system may determine whether a crash involving the vehicle has occurred based on the magnitudes 
It would have been obvious to combine the servo loop control of Wilcoxon, with the accelerometer crash detection of Synder so that a collision event may be logged to record damage.

Allowable Subject Matter
Claims 10-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In other words, Wilcoxon (US 3,039,078 A) has now been applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN D. ARMSTRONG/
Examiner Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645